Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
October 29, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00778-CR



                    IN RE BRETT DAVID BOGUS, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                176th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1433472

                          MEMORANDUM OPINION

      On October 7, 2019, relator Brett David Bogus filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Harris County
District Clerk to transmit a copy of his application for a writ of habeas corpus to the
Texas Court of Criminal Appeals pursuant to article 11.07, section 3 of the Texas
Code of Criminal Procedure.
      We have no jurisdiction to grant the relief requested by relator with respect to
a pending article 11.07 writ. See Padieu v. Court of Appeals of Tex., Fifth Dist., 392
S.W.3d 115, 117–18 (Tex. Crim. App. 2013) (indicating that the Texas Court of
Criminal Appeals has exclusive jurisdiction when an article 11.07 application is
pending). We have no authority to issue writs of mandamus in criminal law matters
pertaining to proceedings under article 11.07. In re McAfee, 53 S.W.3d 715, 718
(Tex. App.—Houston [1st Dist.] 2001, orig. proceeding). Should an applicant find
it necessary to complain about the processing of an article 11.07 application for writ
of habeas corpus, the applicant may seek mandamus relief from the Court of
Criminal Appeals. See Benson v. Dist. Clerk, 331 S.W.3d 431 (Tex. Crim. App.
2011).

      Further, this court does not have mandamus jurisdiction over district clerks
unless it is shown that issuance of the writ is necessary to enforce our jurisdiction.
See Tex. Gov’t Code Ann. § 22.221(a), (b) (Supp.); In re Smith, 263 S.W.3d 93, 95
(Tex. App.–Houston [1st Dist.] 2006, orig. proceeding).

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                       PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2